DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/11/22 is acknowledged.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  Dependent claims 2-10 all depend on claim 0. For purposes of examination, the claim dependencies will be taken from the claims filed on 1/28/19.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 21-27, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eder et al. (US 2017/0119980 A1).
With regard to claim 1, Eder discloses An apparatus for delivering a powdered agent into a subject's body (fig. 1), the apparatus comprising: a first passage for receiving a pressurized gas (22); a container housing (6) a powdered agent ([0007]), wherein the container is in fluid connection with the first passage ([0049], [0067]), and wherein at least a portion of the pressurized gas is introduced into the powdered agent in the container to fluidize the powdered agent ([0049], [0067]); and a second passage (15/13) for receiving the powdered agent from the container, wherein in a first configuration of the apparatus, the second passage is not in fluid connection with the container (closed by valve 17), wherein in a second configuration of the apparatus, the second passage is in fluid connection with the container (when valve 17 is opened), and wherein the apparatus is configured to transition between the first configuration and the second configuration ([0074]-[0075]).
With regard to claim 3 and 4, Eder discloses wherein the container has a longitudinal axis, wherein the second passage has a longitudinal axis, and wherein the longitudinal axis of the second passage is parallel to or coaxial with the longitudinal axis of the container (see 15 and 30 along a longitudinal axis that is coaxial with the longitudinal axis of the container).
With regard to claim 5, Eder discloses wherein the second passage extends into the container (see 15).
With regard to claim 7, Eder discloses wherein the apparatus further comprises a protrusion (17), wherein the protrusion is configured to prevent the passage of 3Application No.: 16/259,024 Attorney Docket No.: 06530-0817-01000 the powdered agent from the container to the second passage when the apparatus is in the first configuration ([0074]).
With regard to claim 8,  Eder discloses wherein the second passage comprises an opening (at 16), and wherein at least a portion of the protrusion (17) is inside the opening when the apparatus is in the first configuration.
With regard to claim 21 and 30, Eder discloses An apparatus for delivering a powdered agent (Fig. 1), comprising: a first passage (22) in fluid communication with a pressurized gas; a second passage (13/15) having an inlet opening and an outlet opening, the outlet opening is in fluid communication with a catheter (21) of the apparatus; and a container (6) housing the powdered agent ([0007]), wherein the second passage is configured to selectively couple the catheter to the container in response to transitioning the inlet opening between a closed position and an open position (via valve 17); 4Application No.: 16/259,024 Attorney Docket No.: 06530-0817-01000 wherein, when in the closed position, the inlet opening is not in fluid communication with the container such that the powdered agent is inhibited from moving through the second passage ([0074]); and wherein, when in the open position, the inlet opening is in fluid communication with the container such that the powdered agent is permitted to move through the second passage ([0074], [0078]).
With regard to claim 22, Eder discloses wherein at least a portion of the pressurized gas is introduced into the container via the first passage to fluidize the powdered agent within the container ([0009], [0066]).
With regard to claim 23, Eder discloses wherein the second passage is configured to deliver the fluidized powdered agent and the pressurized gas to the catheter when the inlet opening is in the open position ([0009], [0066]).
With regard to claim 24, Eder discloses wherein, when the inlet opening is in the open position, a longitudinal axis of the second passage is coaxial with a longitudinal axis of the container (see 15 and 30 along a longitudinal axis that is coaxial with the longitudinal axis of the container).
With regard to claim 25, Eder discloses wherein at least a portion of the apparatus (valve 17 opens and closes or valve 18 moves up and down) is configured to move relative to the container to transition the inlet opening from the closed position to the open position.
With regard to claim 26 and 27, Eder discloses wherein the portion of the apparatus includes an impediment that is configured to close the inlet opening of the second passage when in the closed position (see valve flaps of 17 or valve 18 that both could be considered impediments).
With regard to claim 29, Eder discloses wherein the first passage (22) is in fluid communication with the second passage (13/15) at least when the inlet opening is in the open position ([0074], [0078]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (US 2017/0119980 A1) in view of Greenhalgh et al. (US 9,205,240 B2).
With regard to claim 2, Eder discloses the container includes a longitudinal axis (top to bottom); and at least one wall. 
However, Eder does not disclose at least one blade. 
Greenhalgh teaches a similar device (Fig. 3) and further including a blade disposed between the longitudinal axis of the container and a wall of the container (ball 50 runs around a track and can be a considered a blade for agitating the powder, Col 9, lines 44-45). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eder with the blade as taught by Greenhalgh for the purpose of assisting in facilitating release of the powder from the container (Col 9, line 44-55). 
With regard to claim 6, Eder discloses the claimed invention except for a helical groove. 
Greenhalgh teaches at least one helical groove (track 43 can be considered a helical groove); and at least one protrusion (50) movably disposed within the at least one helical groove, wherein the at least one protrusion moves in the at least one helical groove during a transition between the first configuration and the second configuration (Col 9, lines 44-55, 50 moves in the track 43 during delivery of the powder which would be considered the transition between the first and second configuration).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eder with the groove as taught by Greenhalgh for the purpose of assisting in facilitating release of the powder from the container (Col 9, line 44-55).

Claim(s) 9-10, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (US 2017/0119980 A1) in view of Ducharme et al. (US 2010/0305505 A1).
With regard to claim 9, Eder discloses the claimed invention except for the protrusion from a top wall of the container. 
Ducharme teaches a similar powder delivery device having a first passage (85, Fig. 2), a second passage that extends coaxial with the longitudinal axis of the container and into the container (40/50), and a container for powder (30). Ducharme teaches that the container is hung from the bottom of the device thus making the protrusion (could be considered any of 41, 51) located at the top wall of the container. This configuration may be used instead of the upright configuration of Eder as both achieve the same function and have many of the same structural components. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eder with the protrusion at the top of the container as taught by Ducharme because doing so is well-known in the art and would not alter the overall function of the device.
With regard to claim 10 and 28, Eder discloses the claimed invention except for a rotatable movable cap. 
Ducharme teaches the container having a movable cap (60), and wherein the apparatus transitions from the first configuration (before the container is fully attached via the cap, the second passage would not be in fluid communication with the container) to the second configuration (cap is rotated to full attach the container and allowing the second passage to be in fluid communication with the container)([0036]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eder with the rotation of a cap as taught by Ducharme for the purpose of permitting a secure, removable engagement with the container and the device ([0036]). 
Conclusion




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783